Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”), dated October 13, 2020 (“Effective
Date”), is by and between LOGIQ, Inc. (the “Company”) and __________.
(“Investor”).

 

1.The Company and Investor are executing and delivering this Agreement in
reliance upon: (i) a Registration Statement and Base Prospectus filed with the
United States Securities and Exchange Commission (“Commission”) on August 17,
2020 on Form S-3; and (ii) a Prospectus Supplement filed with the Commission on
October 13, 2020 pursuant to Rule 424(b)(5), with both documents bearing
Registration Number 333-248069;    

2.The parties desire that, upon the terms contained in this Agreement, the
Company shall issue and sell to Investor and Investor shall purchase for
$750,000 ("Purchase Price") 150,000 registered shares of common stock of the
Company (“Shares”).    

3.Closing Date. The “Closing Date” shall be the date that the Purchase Price is
transmitted by wire transfer or otherwise credited to or for the benefit of the
Company. The consummation of the transaction set forth in this Agreement
(“Closing”) shall take place at any location agreed to between the parties and
upon the satisfaction or waiver of all conditions to Closing set forth in this
Agreement.    

4.Closing. On the Closing Date Investor shall purchase and the Company shall
sell the Shares to Investor.    

5.Purchased Shares. On the Closing Date, or as directed by Investor, the Company
shall issue and deliver the Shares to Investor.    

6.Status of the Company and Matters Related to this Agreement    

a.Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted , or property owned by it, makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purposes of this
Agreement, a “Material Adverse Effect” shall mean a material adverse effect on
the financial condition, results of operations, prospects, properties or
business of the Company and its Subsidiaries taken as a whole. For purposes of
this Agreement, “Subsidiary” means any corporation which more than 30% of the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the Company’s Board of Directors (“Board”).
As of the Closing Date, each Subsidiary of the Company is set forth on Schedule
6(a) to this Agreement.

 

b.Outstanding Stock. All issued and outstanding shares of common stock of the
Company and any Subsidiary have been duly authorized and validly issued and are
fully paid and non-assessable.

 





 

 

c.Authority; Enforceability. This Agreement has been duly authorized, executed
and delivered by the Company. The Company has full corporate power and authority
necessary to deliver this Agreement and to perform the obligations set forth in
this Agreement.    

d.Capitalization and Additional Issuances of Common Stock. As of the date of
this Agreement, the authorized and outstanding number of shares of common stock
of the Company (not including the Shares) is set forth on Schedule 6(d) to this
Agreement. There are no outstanding agreements or preemptive or similar rights
affecting the common stock of the Company and no outstanding rights, warrants or
options to acquire, or instruments convertible into or exchangeable for, or
agreements or understandings with respect to the sale or issuance of any common
stock of the Company or other equity interest in the Company except as described
on Schedule 6(d) to this Agreement. The common stock, options, warrants,
agreements and other rights to acquire equity of the Company is set forth on
Schedule 6(d) to this Agreement. The only officer, director, employee and
consultant stock option or stock incentive plan in effect or contemplated by the
Company as of the date of this Agreement is described on Schedule 6(d) to this
Agreement.    

e.Consents. No consent, approval, authorization or order of any court,
governmental agency, or body or arbitrator having jurisdiction over the Company
or any Subsidiary, the OTC Markets Group, Inc. or the Company's shareholders is
required for the sale of the Shares in accordance with this Agreement.    

f.Stop Orders. There are no stop orders in effect from the United States
Securities and Exchange Commission (“Commission”) or any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of the common stock of the Company, or of
the suspension of the qualification of the common stock of the Company for
offering or sale in any jurisdiction or the initiation of any proceeding for any
such purpose. If any such stop order is issued, the Company will promptly notify
Brown Stone.    

g.Books and Records. From the date of this Agreement and until the Closing, the
Company shall keep records and books of account in which full, true and correct
entries will be made of all dealings or transactions in relation to its business
and affairs in accordance with generally accepted accounting principles applied
in the United States on a consistent basis.    

h.Governmental Authorities. From the date of this Agreement and until the
Closing, the Company shall duly observe and conform in all material respects to
all valid requirements of governmental authorities relating to the conduct of
its business, properties and assets.

 



2

 

 



7.Miscellaneous.

 

a.Notices . All notices, requests and demands to or upon a party to this
Agreement (“Notice”), to be effective, shall be in writing and shall be sent:
(i) certified or registered mail, return receipt requested; (ii) by personal
delivery against receipt; (iii) by overnight courier; or (iv) by email and shall
be deemed to have been validly served, given delivered and received: (x) on the
date indicated on the receipt, when delivered by personal delivery against
receipt or by certified or registered mail; (y) one business day after deposit
with an overnight courier; or (z) in the case of email notice, when sent.
Notices shall be addressed as follows:

 

LOGIQ INC.
85 Broad Street, 16-079
New York, NY 10004
Attn: Tom Furukawa, CEO
Email:

 

INVESTOR

_________________

_________________

_________________

Attn:
Email:

 

b.Counterparts and Execution. This Agreement may be executed in any number of
counterparts and by the different signatories to this Agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. This
Agreement may be delivered by facsimile or email transmission.

 



3

 

 

The parties have executed this Agreement as of the Effective Date.

 

LOGIQ INC.       By:                                                     
Printed Name:   Title:         INVESTOR:       By:     Printed Name:    Title:  
 

 

 

4



 

 